Citation Nr: 0606013	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  98-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral arm 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic headaches.

6.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The Board considered this appeal on 
two previous occasions and determined that additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 was required.  As such, the matter was 
remanded twice.  All requested development has now been 
performed and the appeal is properly returned to the Board 
for further appellate consideration.

The issue of entitlement to a higher rating for tinnitus must 
be stayed at this time as the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U. S. Vet. App. April 5, 2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10- percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have the decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. Section 4.87, 
Diagnostic Code (DC) 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  Thus, because 
the veteran requested a rating higher than 10 percent for 
tinnitus in April 1998, even though he did not specifically 
request a separate 10 percent rating for each ear, the claim 
is subject to the stay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have current right shoulder, 
bilateral arm, neck, or back disabilities due to events 
experienced during his period of active service.

3.  The veteran experiences migraine and tension-type 
headaches due to trauma with characteristic prostrating 
attacks on an average of once per month.

4.  The veteran has hearing loss in the right ear with a 
Numeric Designation of II and hearing loss in the left ear 
with a Numeric Designation of I.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service 
or as a consequence of service, nor is a shoulder disability 
presumed to have begun during service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A bilateral arm disability was not incurred in service or 
as a consequence of service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A neck disability was not incurred in service or as a 
consequence of service, nor is a neck disability presumed to 
have begun during service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  A back disability was not incurred in service or as a 
consequence of service, nor is a back disability presumed to 
have begun during service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  Criteria for a rating higher than 30 percent for post-
traumatic headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 
8045 and 8100 (2005).

6.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and January 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in September 2003.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  

The Board acknowledges that the veteran's representative 
raised the question of whether VA properly fulfilled its duty 
to assist because it had not specifically sought to obtain 
information with respect to possible police reports with 
reference to the in-service head injury sustained by the 
veteran.  The Board points out that the veteran was 
specifically requested to submit or identify any evidence to 
substantiate his claims in letters dated in 2004 and 2005.  
The veteran did not respond to those letters and the veteran 
has made no reference to reports of the in-service injury 
other than what is found in his service medical records.  In 
fact, his statements throughout this appeal have consistently 
been that he was brought directly to service physicians by a 
fellow-serviceman and there is no indication that additional 
reports were filed that would reflect his physical condition.  
Furthermore, his appeal does not turn on whether an incident 
occurred during service, but on whether he sustained injuries 
and currently has disability as a result thereof.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Service Connection

The veteran contends that he injured his right shoulder, both 
arms, neck and low back when he was attacked during service 
in 1975 and thrown into a cinder block wall.  He testified 
before the Board that he had aches and pains at the time he 
was discharged from service, but did not make any complaints.  
The veteran also testified that he participated in treatment 
with private physicians for various problems; that he was 
told once by a chiropractor, who he cannot identify, that his 
problems could be results of his work as a carpenter or of 
the in-service injury described by the veteran.

Service medical records show that the veteran was treated for 
soreness in his neck on one occasion in September 1974.  He 
was treated for a lump on his head in February and March 1975 
after hitting his head on a bed.  The veteran was then 
treated for a contusion and laceration of the right scalp 
after having been hit by a board in April 1975.  It was noted 
that he had not experienced any unconsciousness and x-rays of 
the skull were within normal limits.  There was no disability 
other than hearing loss and scarring noted upon discharge 
examination in May 1975.

Private treatment records dated from 1985 to 2005 show that 
the veteran was treated on a number of occasions for upper 
back, lower back, and shoulder pain.  Each entry in the 
treatment notes reflects a specific incident in which the 
veteran was injured while working as a carpenter and 
maintenance worker.  For example, in December 1985, the 
veteran fell off of a chair and was treated for a contusion 
to the low back; in November 1989, he was treated for 
cervical strain after complaining of upper back and shoulder 
pain following a day of leaning over laying tile; in June 
1990, the veteran was treated for low back strain after 
installing an air conditioner; in October 1997, he was 
treated for right arm pain after complaining of overuse.  
Interestingly, upon visiting a physical therapist in October 
1991 for treatment of low back pain, the veteran denied any 
significant medical history other than the incident that 
brought him in for treatment at that time and the June 1990 
incident referenced above.  The most recent complaints with 
respect to back pain are dated in October and December 2004; 
in October, the veteran reported that he felt a rip or a pull 
in his upper back when bending over; in December, the veteran 
related having injured his back loading tools and materials 
into a vehicle and he was diagnosed as having thoracic 
strain/sprain.

Upon VA examination in July 1997, the veteran complained of 
neck stiffness since his in-service head injury and related 
that he thought he also injured his right shoulder in the 
incident.  He complained of back and shoulder pain due to in-
service work duties as a diesel mechanic.  The veteran was 
noted to be quite muscular and x-rays of his right elbow, 
right shoulder, and neck were all normal; degenerative disc 
disease was shown at the L3-L4 level of the lumbar spine and 
the veteran was diagnosed as having degenerative disc disease 
of the lumbar spine.  The examiner did not have the benefit 
of the veteran's claims folder upon examination, but opined 
that it was possible that shoulder and neck problems could 
have started during service, but that based on the 
description of the injury provided by the veteran, it could 
not reasonably be explained how the elbow or back could have 
been injured.

Upon VA examination in May 2005, the veteran complained of 
neck, right shoulder and low back pain since being hit in the 
right shoulder and back and pushed into a wall during 
service.  X-rays showed degenerative changes in the spine and 
shoulder and retrolisthesis at C3-C4 of the cervical spine.  
The diagnostic impression rendered was degenerative disc 
disease of the cervical and lumbar spine and right shoulder 
tendonitis.  In a July 2005 addendum, the examining physician 
opined that after reviewing the veteran's claims folder, it 
was his opinion that current back, neck and right shoulder 
disorders were not related to service and that it was more 
likely that the disabilities were due to age and work-related 
changes.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Degenerative disc disease is deemed to be a chronic disease 
under 38 C.F.R. Section 3.309(a) and, as such, service 
connection may be granted for that disability under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in May 1975, 
the evidence must show that degenerative disc disease 
manifest to a degree of ten percent by May 1976, in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current right shoulder, bilateral 
arm, neck or back disability that began during service, as a 
consequence of the in-service head injury, or that may be 
presumed to have begun during service.  Service medical 
records clearly show that the veteran was hit in the head, 
but there is no reference to his body being thrown into a 
wall.  He had no orthopedic disability at the time of 
discharge in 1975.  Post-service treatment records are 
riddled with complaints of shoulder, neck and back pain due 
to specific injuries sustained while working as a carpenter 
and maintenance worker and in October 1991 the veteran 
specifically denied having any history of trauma to the back.

The medical opinion of the VA examiner in 1997 is based 
solely on a history as provided by the veteran and there is 
absolutely no reference to the numerous post-service injuries 
sustained by the veteran in the examination report.  The 
opinion is equivocal and not based on a review of the 
veteran's in-service and/or post-service treatment records.  
Thus, it is not persuasive, particularly in light of the 
medical opinion dated in 2005 that is based upon a review of 
the entire claims folder.  The Board notes that it is not 
bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Based on a complete review of the record, including the 
veteran's testimony before the Board, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for orthopedic 
disabilities because the medical evidence does not support 
the veteran's contention that he has experienced pain in 
various joints since the 1975 head injury that may be 
attributed to that injury nor does it support a finding that 
the current neck, shoulder and back disabilities began during 
service as a result of any other event.  The medical evidence 
shows a history of injuries sustained in post-service 
employment and the eventual development of degenerative 
disease in the cervical and lumbar spine and degenerative 
changes and tendonitis in the right shoulder.  There is no 
evidence of disability at the time of discharge from service; 
there is no evidence of degenerative disease within one year 
of discharge from service; and, the veteran's statements that 
his current complaints are due to the in-service injury are 
insufficient to establish such a relationship.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  As such, service 
connection for a right shoulder disability, for a bilateral 
arm disability, for a neck disability, and for a back 
disability must be denied.

Increased Ratings

The veteran contends that his headaches and hearing loss are 
more severe than rated.  He works as a carpenter and 
maintenance worker and asserts that he misses work a few 
times per month because of headaches with associated nausea, 
blurred vision and some dizziness.  The veteran does not 
require treatment for his headaches on a regular basis and 
has not described any purely neurological disabilities such 
as seizures or facial paralysis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Headaches

The veteran experienced a traumatic brain injury during 
service which is manifest by headaches two to three times per 
week.  This impairment was initially evaluated as 10 percent 
disabling under 38 C.F.R. Section 4.124a, Diagnostic Code 
8045.  Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

In August 2005, it was determined that the manifestations of 
the veteran's head injury would be more appropriately 
evaluated using criteria for migraines found at 38 C.F.R. 
Section 4.124a, Diagnostic Code 8100.  This diagnostic code 
allows for the assignment of a 50 percent rating when there 
is evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 30 percent rating when there is evidence of 
characteristic prostrating attacks occurring on an average of 
once a month, a 10 percent rating when there is evidence of 
characteristic prostrating attacks averaging one in two 
months, and a noncompensable rating when there is evidence of 
migraine with less frequent attacks.  Using this criteria, a 
30 percent rating was assigned as of the date of the 
veteran's claim.  The veteran, however, contends that an even 
higher initial rating is warranted.

There is no evidence of the veteran being treated for 
headaches and he has advised VA that he takes over-the-
counter pain medication as needed.  Employment medical 
records do not show lost work due to headaches.  

Upon VA neurologic examination in July 1997, the veteran 
complained of daily headaches and stated that he took six 
Aspirin per day.  His cranial nerves were within normal 
limits.  The examiner opined that the veteran had post-
traumatic headaches most likely due to a cervical spine 
strain.

Upon VA neurologic examination in April 2005, the veteran 
complained of having headaches two to three times per week, 
taking Ibuprofen for his headaches, and experiencing some 
nausea without vomiting, as well as blurred vision, 
photophobia, phonophobia, and some dizziness during his 
headaches.  He related having to take off from work three to 
four times per month due to headaches.  There was no evidence 
of a skull fracture and the examiner opined that the veteran 
had frustrating attacks of headaches one to two times per 
month since May 1997.  A post-traumatic headache disorder, 
migraine and tension type, was diagnosed.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the minimal medical evidence as outlined above, the 
Board finds that the 30 percent evaluation assigned under 
Diagnostic Code 8100 is rather generous.  It requires a 
finding that the veteran experiences migraine and tension-
type headaches due to trauma with characteristic prostrating 
attacks on an average of once per month.  Although the most 
recent evidence shows that the veteran complains of the need 
to take off of work due to headaches, there is no 
corroboration for that assertion and there is no suggestion 
in his treatment records that he experiences prostrating 
attacks.  Thus, the Board finds that when resolving all 
reasonable doubt in favor of the veteran, criteria for the 30 
percent rating are met.  There is no evidence of frequent 
completely prostrating attacks and/or a headache disorder 
that causes severe economic inadaptability.  As such, a 
rating higher than 30 percent is denied.



Hearing Loss

Diagnostic Code 6100, found at 38 C.F.R. Section 4.85, sets 
out criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. Section 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. Section 4.86 allows for the use of 
either Table VI or Table VIA in determining the appropriate 
numeric designation when there is evidence of exceptional 
impairment.

Upon VA examination in September 1997, pure tone thresholds, 
in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
70
LEFT
5
5
15
30
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

A private audiologic evaluation report dated in April 1998, 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
70
LEFT
15
15
10
30
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Upon VA examination in September 1999, pure tone thresholds, 
in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
85
LEFT
15
20
25
35
70

Speech audiometry revealed speech recognition ability of 94 
percent in both the right ear and the left ear.

Upon most recent VA examination in April 2005, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
70
LEFT
10
10
10
15
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

Given the evidence as outlined above, the Board notes a 
progressive decrease in hearing acuity.  Even the most recent 
findings of hearing loss, however, do not equate to a 
compensable evaluation for VA rating purposes.  Specifically, 
the veteran has hearing loss in the right ear with a Numeric 
Designation of II and hearing loss in the left ear with a 
Numeric Designation of I; there is no evidence of exceptional 
patterns of hearing impairment.  As such, a compensable 
evaluation for hearing loss is denied.

Extra-schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for his headaches and/or hearing 
loss and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by headaches and hearing loss has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations currently assigned more than adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are denied on an extra-
schedular basis.




ORDER

Service connection for a right shoulder disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a neck disability is denied.

Service connection for a back disability is denied.

A rating higher than 30 percent for post-traumatic headaches 
is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


